Citation Nr: 1641724	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  06-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depressive disorder, not otherwise specified (NOS).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus, type II, and/or atherosclerotic heart disease. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 1970, including service in the Republic of Vietnam for which he received a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 (hypertension), November 2005 (PTSD), November 2006 (depressive disorder), and August 2007 (TDIU) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board remanded the instant matter in July 2010 for additional development and consideration.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Specifically, the Board directed the AOJ to send notice to the Veteran pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the issues of whether new and material evidence had been submitted to reopen claims for service connection for PTSD, depression, and hypertension.  In Kent, the Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Such notice was provided in a January 2011 letter with regard to the PTSD and depression claims on appeal.1  

While the January 2011 letter did not properly advise the Veteran of the prior grounds for denial of his claim for service connection for hypertension, the Board finds that such claim is actually an initial claim for service connection and not a claim to reopen.  In this regard, the Veteran's claim for service connection for hypertension was initially denied in a July 2005 rating decision that specifically stated that the Veteran's service treatment records (STRs) were not reviewed or considered as such were in the Veteran's complete file that was then before the Board; a temporary file was used to adjudicate the hypertension claim.  Under 38 C.F.R. § 3.156(c) (2015), if at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Paragraph (c) of the regulation identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

In the instant case, the Veteran's STRs were associated with the temporary file after the July 2005 rating decision and contain records relevant to the Veteran's hypertension claim.  Specifically, the records indicate that the Veteran's blood pressure increased between his May 1968 entrance examination and his April 1970 separation examination.  Therefore, the Board finds that 38 C.F.R. § 3.156(c) is applicable to the hypertension claim and that the July 2005 rating decision is not final.  Thus, the Board will consider the hypertension claim on a de novo basis.
Returning to the Board's determination that there has been substantial compliance with the July 2010 remand directives, the Board notes that such also directed the AOJ to readjudicate the claims for service connection, to include a discussion of prior denials and rendering a formal determination as to whether new and material evidence had been received to reopen the claims.  However, in the readjudication of the Veteran's claims in the September 2015 supplemental statement of the case, the AOJ failed to address the issue of whether new and material evidence had been received in order to reopen the claims and instead denied the service connection claims on the merits.  Nevertheless, as the Board has determined that the hypertension claim must be considered on a de novo basis and new and material evidence has been received in order to reopen the PTSD and depressive disorder claims, there is no prejudice to the Veteran with the Board proceeding with the adjudication of the matter at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant to the psychiatric disorder claims, the Board notes that the Veteran was previously denied service connection for PTSD and depressive disorder, NOS.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding appellants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, as the Board determines herein that evidence sufficient to reopen the claims for service connection for PTSD and depressive disorder, NOS, has been received, the Board has characterized the reopened claims pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.

The Board notes that, in a December 2015 rating decision, the RO assigned a temporary total rating for the Veteran's service-connected heart disease, and denied service connection for post-operative scars and pulmonary hypertension.  Thereafter, the Veteran entered a notice of disagreement as to such claims in March 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  To the extent that any of the evidence added to the record since the September 2015 supplemental statement of the case can be viewed as relevant to the issues decided herein, the Board notes that in a March 2016 submission the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence in the first instance.

The issues of entitlement to service connection for an acquired psychiatric disorder and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final decision issued in May 2005, the Board denied service connection for PTSD and depressive disorder, NOS.

2.  Evidence added to the record since the final May 2005 Board decision is not cumulative and redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and depressive disorder, NOS.


CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied service connection for PTSD and depressive disorder, NOS, is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2004) [(2015)]. 

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for PTSD and depressive disorder, NOS, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD and depressive disorder, NOS, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for an acquired psychiatric disorder is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2005 decision, the Board denied service connection for PTSD and depressive disorder, NOS.  In reaching such decision, the Board considered the Veteran's STRs, lay statements, post-service clinical records, and VA examination reports.  The Board found that the most probative evidence indicated that the Veteran did not have PTSD and that his diagnosed depressive disorder, NOS, was not related to his military service.

The Veteran was advised of the decision and his appellate rights; however, he did not request reconsideration or appeal the denial to the Court.  Furthermore, he has not alleged clear and unmistakable error in such decision.  Therefore, the May 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2004) [(2015)].  The Board has considered the applicability of 38 C.F.R. § 3.156(c); however, no additional relevant service department records have been received.  In this regard, while the Veteran's service personnel records appear to have been obtained following the May 2005 Board decision, they merely note the location and circumstances of the Veteran's service, information of which was already of record at the time of the May 2005 Board decision.  Accordingly, the Board finds that they are not relevant and 38 C.F.R. § 3.156(c) is inapplicable to the instant case.  

Thereafter, in July 2005, the Veteran filed an application to reopen his claim for service connection for PTSD and, in August 2006, he filed an application to reopen his claim for service connection for depressive disorder, NOS.  In this regard, the Board again notes that the Veteran's claims were previously denied on the basis that the most probative evidence did not establish a current diagnosis of PTSD or a nexus between the Veteran's depressive disorder, NOS, and his service.

The evidence received since the May 2005 Board decision includes updated VA treatment records indicating that the Veteran has a current diagnosis of PTSD.  Notably, the updated records include diagnoses made by new VA treatment providers who, apparently, had not examined the Veteran prior to the May 2005 Board decision.

Based on the newly received medical evidence indicating a diagnosis of PTSD, the Board finds that the evidence received since the May 2005 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim for service connection for PTSD was previously denied as there was no current diagnosis of PTSD.  Additionally, in Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board finds that the newly received medical records, which indicate a possible change in the Veteran's psychiatric symptoms, are also sufficient to reopen his claim for service connection for depressive disorder, NOS.  See Shade, supra.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for PTSD and depressive disorder, NOS, are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for depressive disorder, NOS, is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that, in numerous lay statements, the Veteran has asked that the AOJ obtain updated VA treatment records, which he reports contain information pertinent to his claims.  Additionally, in a statement received in September 2007 and elsewhere, the Veteran has requested that the AOJ obtain private treatment records from a Dr. R.B.  Such records appear relevant and attempts to obtain them must therefore be made.  

Remand is also required to afford the Veteran new VA examinations and opinions.  Regarding his claim for service connection for an acquired psychiatric disorder, he contends that such condition is related to events he witnessed during combat in Vietnam, including the death of one of his comrades.  Alternatively, he has reported that his depressive disorder was caused or aggravated by his service-connected disabilities.

With regard to the Veteran's allegation that his acquired psychiatric disorder is secondary to his service-connected disabilities, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this regard, the record contains an August 2006 VA opinion addressing the issue of whether the Veteran's depressive disorder was caused by his then-service-connected disabilities.  Unfortunately, however, the Board finds that such opinion is inadequate to adjudicate the claim.

In this regard, the August 2006 examiner opined that it was less likely than not that the Veteran's depressive disorder was caused by his service-connected diabetes, neuropathy, tinnitus, right foot disorder, bilateral hearing loss, or erectile dysfunction.  In support thereof, the examiner noted that the Veteran was not treated in-service for psychiatric symptoms, that his psychiatric disorders pre-existed his service-connected conditions, and the length of time between the Veteran's separation from service and the date he initially sought psychiatric treatment.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's psychiatric disorders were aggravated by his service-connected conditions.   Additionally, the examiner seems to have ignored the Veteran's lay statements that, while he did not seek treatment immediately upon his return from Vietnam, he did experience psychiatric difficulties between his separation from service and the date he eventually sought treatment.  Further, while the examiner seems to provide a rationale that supports an opinion that the Veteran's psychiatric disorders are not related to his service, her opinion did not specifically address such theory of entitlement; rather, it only addressed whether they were not caused by his service-connected conditions.  Moreover, the Board notes that, since the August 2006 opinion was obtained, the Veteran was granted service connection for atherosclerotic heart disease.  Given the foregoing, the Board finds that a new VA examination and opinion must be obtained to address all of the Veteran's contentions regarding any possible relationship between his current psychiatric disorders and his military service, to include his service-connected disabilities.

Turning to the Veteran's claim for service connection for hypertension, he contends that such currently diagnosed disorder is directly related to his service, to include his acknowledged in-service exposure to herbicides, or was caused or aggravated by his service-connected diabetes.  Furthermore, while the Veteran has not claimed that his hypertension was caused or aggravated by his service-connected heart disease, the Board is obligated to develop any reasonably raised theory of entitlement.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim").  

The record contains a March 2007 diabetes examination report and opinion that the Veteran's service-connected diabetes did not cause his hypertension.  In support thereof, the examiner noted that the Veteran's hypertension diagnosis pre-dated his diabetes diagnosis and there was no evidence of diabetic renal disease to suggest that the hypertension had been aggravated by his diabetes.  Thereafter, in a September 2007 addendum opinion, another VA examiner provided an opinion that was nearly identical to that of the March 2007 examiner.  Unfortunately, the record does not contain an opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected heart disease or is directly related to his service, to include his exposure to herbicides therein.  For the foregoing reasons, remand is required for procurement of a new VA examination and opinion.   

With regard to the opinion that is to be obtained on remand, the Board notes that hypertension is not on the list of diseases presumed to be related to herbicide exposure; however, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the examiner should consider the National Academy of Science's (NAS's) Update 2012 addressing the relationship between hypertension and herbicide exposure.  

Finally, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his psychiatric disorders and his hypertension, to include Dr. R.B.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain VA treatment records dated since December 2010.

3.  After obtaining all outstanding records, schedule the Veteran for a VA mental disorders examination with an appropriate medical professional so as to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and this Remand have been reviewed.

Following a review of the full record, the examiner should respond to the following:

(a)  Applying the provisions of DSM-IV, please identify all acquired psychiatric disorders that the Veteran has had since approximately 2005 and state whether a psychosis had its onset within one year of separation from service.

(b)  For each identified acquired psychiatric disorder, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that such had its onset in, or is otherwise related to, his military service, to include any circumstance consistent with his acknowledged combat service, to includes his report of exposure to injured and dying comrades in the theatre of war and his reports of experiencing psychiatric symptoms immediately upon his return from Vietnam.  

(c)  If not directly related to service, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that each identified acquired psychiatric disorder was caused by the Veteran's service-connected diabetes, bilateral upper and lower extremity neuropathy, right foot disorder, tinnitus, heart disease, hearing loss, and/or erectile dysfunction.

(d)  If the Veteran's psychiatric disorders were not caused by his service-connected disabilities, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's diabetes, bilateral upper and lower extremity neuropathy, right foot disorder, tinnitus, heart disease, hearing loss, and/or erectile dysfunction aggravated his acquired psychiatric disorders.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinions offered should be provided.

4.  After obtaining all outstanding records, schedule the Veteran for a VA hypertension examination with an appropriate medical professional so as to determine the nature and etiology of the Veteran's hypertension.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and this Remand have been reviewed.

Following a review of the full record, the examiner should respond to the following:

(a)  Did the Veteran's hypertension manifest within one year of his separation from service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in, or is otherwise related to, the Veteran's military service, to include his acknowledged exposure to herbicides therein.  The examiner should discuss the significance, if any, of the difference between the Veteran's May 1968 blood pressure reading and his April 1970 blood pressure reading.  In offering such opinion, the examiner should also consider NAS's Update 2012 addressing the relationship between such disease and herbicide exposure.

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being related to herbicides, is nevertheless at least as likely as not related to his exposure to herbicides in Vietnam.

(c)  If not directly related to service, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected diabetes or heart disease.

(d)  If the Veteran's hypertension is not caused by his service-connected disabilities, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's diabetes or heart disease aggravated his hypertension.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinions offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


